Citation Nr: 1720291	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease (DJD) of the lumbar spine prior to October 16, 2013, and in excess of 20 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to October 16, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD
	
J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service from January to April 2002 and from July 2006 to October 2009.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that, in pertinent part, granted service connection for DJD of the lumbar spine, rated 10 percent, effective October 2, 2009 (the first day after separation from service).  The Veteran disagreed with the initial rating assigned for his DJD of the lumbar spine.

In March 2014 rating decision and May 2014 notification letter, the RO increased the initial rating for the Veteran's service-connected DJD of the lumbar spine to 20 percent, effective October 16, 2013.  As the Veteran has not expressed satisfaction with the ratings assigned for either of the "stages" on appeal, the issue has been characterized to reflect that staged initial ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In February 2015 and September 2016, the Veteran's claim for an increased rating for DJD of the lumbar spine was remanded for additional development.  

Regarding the issue of entitlement to TDIU, the record reflects that in December 2010, the Veteran filed a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, indicating that his service-connected disabilities, to include the back, rendered him unable to secure or follow any substantially gainful occupation.  In a January 2012 rating decision, the RO advised the Veteran that his claim for TDIU had been rendered moot by a recent decision that awarded a 100 percent rating for his service-connected acquired psychiatric condition, to include major depressive disorder (MDD) with posttraumatic stress disorder (PSTD), effective October 2, 2009.  The January 2012 rating decision explained that because 100 percent was the maximum evaluation available, a TDIU rating was not needed.  However, as will be discussed in greater detail below, the grant of a 100 percent rating for a single service-connected disability does not necessarily negate a claim for TDIU from that date, if there are other disabilities upon which a TDIU rating may be based.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  In this case, the record reflects assertions by the Veteran that he is unemployable based on service-connected disabilities other than his acquired psychiatric disorder.  Importantly, the Veteran has asserted that he is unemployable due to his service-connected DJD of the lumbar spine, which is currently on appeal before the Board.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of an increased rating claim when such is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Dalton v. Nicholson, 21 Vet. App. 23, 33 (2007).  Accordingly, the issue of entitlement to TDIU prior to October 16, 2013, has been raised by the record and is within the jurisdiction of the Board.  For reasons explained in greater detail below, the claim for a TDIU from October 16, 2013, is moot and need not be addressed herein.


FINDINGS OF FACT

1.  Prior to October 16, 2013, the Veteran's DJD of the lumbar spine was manifested by a forward flexion limited to 60 degrees, normal gait, and no muscle spasms or ankylosis of the thoracolumbar spine.  

2.  From October 16, 2013, the Veteran's DJD of the lumbar spine has been manifested by a forward flexion limited to 60 degrees, muscle spasms or guarding, and functional loss/impairment of the thoracolumbar spine; the evidence of record further shows that the Veteran has not had ankylosis of the spine.  

3.  The Veteran's DJD of the lumbar spine does not involve incapacitating episodes of intervertebral disc syndrome (IVDS) requiring bed rest prescribed by the physician. 

3.  Prior to October 16, 2013, the Veteran's service-connected disabilities, excluding his acquired psychiatric disorder, did not meet the schedular criteria for a TDIU rating; and the competent evidence of record does not show that the Veteran's service-connected disabilities, excluding his acquired psychiatric disorder, were of such a nature and severity as to have precluded him from securing or maintaining substantially gainful employment for this period of time.    


CONCLUSIONS OF LAW

1.  For the appeal period prior to October 16, 2013, the criteria for an initial rating of 20 percent, but no higher, have been met for the Veteran's service-connected DJD of the lumbar spine.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes (DCs) 5235-5243 (2016).
 
2.  For the appeal period from October 16, 2013, the criteria for an initial rating in excess of 20 percent are not met for the Veteran's service-connected DJD of the lumbar spine.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), DCs 5235-5243 (2016).
 
3.  The schedular criteria for TDIU are not met for the appeal period prior to October 16, 2013, and a TDIU rating for such period of time is not warranted.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321 , 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

Also, the Veteran was afforded VA examinations in June 2010, June 2011, and October 2013.  In September 2016, the Board determined that another VA examination was necessary in order to ensure compliance with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  On remand, VA attempted to schedule the Veteran for a VA examination, but he refused examination.  In an initial rating case, such as this one, a failure to report without good cause means that the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655 (2016).  Accordingly, the Board finds that its prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Legal Criteria, Factual Background, and Analysis

A.  Legal Criteria

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. § Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's statements describing his symptoms and condition are competent to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is not expected that all cases will show all findings specified; however, findings sufficiently characteristic to identify the diseases and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Degenerative arthritis of the lumbar spine is rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula, outlined below), and intervertebral disc syndrome (IVDS) is rated under the General Rating Formula or based on incapacitating episodes, whichever is more favorable to the veteran.  38 C.F.R. § 4.71(a)(2016), DCs 5242, 5243.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71, DC 5243, Note 1.

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide the following: First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71(a) (2016).

B.  Factual Background

The Veteran's service-connected DJD of the lumbar spine has been assigned a 10 percent rating under 38 C.F.R. § 4.71(a), Diagnostic Code 5242, prior to October 16, 2013, and a 20 percent rating from October 16, 2013.  The focus is on the schedular criteria that would provide for a rating in excess of 10 percent prior to October 16, 2013, and a rating in excess of 20 percent from October 16, 2013.  

Here, according to the Veteran's service treatment records (STRs), his lower back disorder was diagnosed in June 2007 or June 2008.  The Veteran's complaints of lower back pain are well documented throughout his STRs.  In January 2009, STRs documented the Veteran's complaint that his back pain had worsened while he was deployed in Afghanistan to the point where he was not able to wear his gear.  He felt a constant stabbing and soreness to the right of his spine.  

During the Veteran's May 2009 Medical Evaluation Board Proceedings, it was determined that his chronic low back pain due to facet arthrosis with lumbar neuritis causing radicular symptoms was medically unacceptable.  The Veteran was medically discharged from service.  

During a June 2010 VA examination, the Veteran reported having lumbar spine problems that began before his separation from service.  The Veteran described his pain as constant and radiating down his right side.  He also reported inability to walk and stand for long periods of time.  The examination was negative for muscle spasms, tenderness, guarding, or ankylosis of the joint, and it was silent for any incapacitating episodes relating to IVDS.  Thoracolumbar spine ranges of motion were: 90 degrees forward flexion without pain, 25 degrees extension without pain, 25 degrees lateral bending to the right without pain, 25 degrees lateral bending to the left without pain, 30 degrees rotation to the right without pain, and 30 degrees rotation to the left without pain.  Passive and active movements were noted to be the same with repetition of all motions; there was no loss of motion secondary to pain, weakness, additional limitation of joint function, or lack of endurance.

Also in June 2010, the Veteran was afforded a medical examination for a determination for state disability benefits.  Thoracolumbar spine ranges of motion were: 60 to 70 degrees forward flexion, 5 to 10 degrees extension, and laterally 10 to 15 degrees bilaterally.  The Veteran's complaints of pain and discomfort were noted.  The examination was silent of incapacitating episodes relating to IVDS, muscle spasms, tenderness, guarding, or ankylosis of the joint.  

During the June 2011 VA examination, the Veteran reported a worsening of symptoms of the lower back.  Specifically, he indicated taking morphine to control his pain.  The report was negative of incapacitating episodes relating to IVDS, muscle spasms, ankylosis, lordosis, and scoliosis of the lumbar spine.  Thoracolumbar spine ranges of motion were: 90 degrees forward flexion, 30 degrees extension, 30 degrees left lateral flexion, 30 degrees right lateral flexion, 30 degrees right rotation, and 30 degrees left rotation.  There was no objective evidence of pain on active range of motion nor was there objective evidence of pain following repetitive motion.  There were also no additional limitations after three repetitions of range of motion testing.  The examiner did note, however, that the Veteran was limited in mobility and would become easily fatigued due to his problems.  Following the examination, mild degenerative and hypertrophic change in the lower lumbar facet joints was diagnosed.  

On the October 16, 2013 VA examination, the Veteran reported increased pain which he described as constant and severe.  He reported that even with medication to control his symptomatology, he experienced difficulty in sleeping.  His back pain interfered with his sleeping at night.  The Veteran stated that he had severe flare-ups about three times a week and that the flare-ups lasted all day.  Initial thoracolumbar spine ranges of motion were: 80 degrees forward flexion, with objective evidence of painful motion noted at 50 degrees; 25 degrees extension, with objective evidence of painful motion at 10 degrees; 20 degrees left lateral flexion, with objective evidence of painful motion also at 20 degrees; 25 degrees right lateral flexion, with objective evidence of painful motion at 20 degrees; 40 degrees right lateral rotation, and 70 degrees left lateral rotation.  Ranges of motion measurement after repetitive testing were: 60 degrees forward flexion, 20 degrees extension, 20 degrees left lateral flexion, 25 degrees right lateral flexion, 40 degrees right lateral rotation, and 70 degrees left lateral rotation.  The Veteran was noted to have additional limitation in range of motion following repetitive use testing as well as functional loss and/or impairment; specifically, he demonstrated less movement than normal; incoordination, impaired ability to execute skilled movements smoothly; pain on movement; disturbance of locomotion; and interference with sitting, standing, and/or weight-bearing.  Physical examination revealed localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  Examination also revealed severe guarding or muscle spasm of the lumbar spine causing abnormal spinal contour, such as scoliosis, reversed lordosis or abnormal kyphosis.  The Veteran was also given a diagnosis of IVDS, but he was not noted to have had any incapacitating episodes within the past twelve months of the given examination.

C.  Period Prior to October 16, 2013

Following careful consideration of the record, the Board finds that a rating of 20 percent, but no higher, is warranted for the period prior to October 16, 2013.  Although the June 2010 and 2011 VA examinations showed that the Veteran's forward flexion of his thoracolumbar spine was limited to 90 degrees, which is normal range of motion for the thoracolumbar spine, a June 2010 medical examination for state disability benefits determination showed that his forward flexion of the thoracolumbar spine was limited to 60 degrees.  Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  Resolving reasonable doubt in the Veteran's favor (as required by law), the Board concludes that a higher evaluation of 20 percent should be assigned.  Therefore, a rating of 20 percent is warranted for the service-connected DJD of the lumbar spine prior to October 16, 2013.  

The Board has considered whether a still higher rating is warranted for the Veteran's service-connected DJD of the lumbar spine.  Prior to October 16, 2013, the competent evidence of record does not show that the Veteran's forward flexion of the thoracolumbar spine was limited to 30 degrees or less, or that he had favorable ankylosis of the entire thoracolumbar spine, such that a 40 percent evaluation would be warranted.  It is also not shown that he had unfavorable ankylosis of the entire thoracolumbar spine warranting a still higher 50 percent evaluation.  There is also no evidence of unfavorable ankylosis of the entire spine, which would warrant an evaluation of 100 percent.  Rather, the examiners specifically found no thoracolumbar spine ankylosis.  See 38 C.F.R. § 4.71(a), DC 5242.  Therefore, a higher rating is not warranted under the General Formula of DC 5242.

D.  Period From October 16, 2013

From October 16, 2013, the Veteran has been assigned a 20 percent for his service-connected DJD of the lumbar spine.  After careful consideration of the record, the Board does not find that a higher rating is warranted.  As evidenced by the October 2013 VA examination, the Veteran was limited in forward flexion of the thoracolumbar spine to 80 degrees with objective evidence of painful motion at 50 degrees, and 60 degrees after repetitive testing.  The Veteran also had muscle spasms, guarding, and an abnormal spinal contour.  These symptoms are contemplated squarely by the 20 percent rating currently assigned for his service-connected disability.  Significantly, the Veteran is not entitled to a disability rating higher than 20 percent because there has been no evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less, and there has been no evidence of favorable or unfavorable ankylosis of the thoracolumbar spine.  Therefore, a higher rating is not warranted under the General Formula of DC 5242.

E.  Functional Loss for the Entire Period on Appeal

The Board also considered whether the functional loss due to pain could result in a higher schedular evaluation.  The Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The Veteran's treatment records document his complaints of pain and the physical limitations caused by the Veteran's back disability.  For example, during April 2014, July 2012, and May 2010 consultations, the treatment providers noted the Veteran's severe and chronic back pain.  Also, VA examinations reported the Veteran's complaints of pain and functional loss due to his disability.  For instance, in the October 2013 VA examination, the examiner reported that the Veteran had functional loss and impairment of the thoracolumbar spine that resulted in pain on movement.  The Veteran occasionally used a cane to assist him in walking.  Due to his disability, the Veteran could not stand for long periods of time.  However, despite these complaints and findings, nothing in the record suggests that the Veteran's lower back pain has resulted in a functional loss akin to the thoracolumbar or entire spine being fixed in flexion or extension, or with a forward flexion to 30 degrees or less.  38 C.F.R. § 4.71(a) (2016) , Diagnostic Code 5242, Note 5; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In other words, the 20 percent evaluation, that the Board has decided is warranted for the entire appeal period, contemplates the effect of the Veteran's complaints of pain, stiffness, limitation of movement, and flare-ups, and an increased evaluation based solely on these factors is not warranted.  38 C.F.R. § 4.45 , 4.71(a), Diagnostic Codes 5242; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, a higher rating is not warranted under the General Formula, DC 5242.

As for IVDS, although the Veteran was reported to have IVDS in the October 2013 VA examination, the Veteran did not have any incapacitating episodes.  Also, the medical records as a whole indicate a lack of complaints of incapacitating episodes.  Therefore, a higher rating under Diagnostic Code 5243 is not warranted either.  

II.  Extraschedular Consideration

Finally, the Board has considered whether an extraschedular rating is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321 (b)(1) (2016).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has such related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Further, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.

Here, in a February 2015 decision, the Board referred the issue to the Under Secretary for Benefits for extraschedular consideration.  The Director of Compensation Service opined that extraschedular consideration was not warranted.  The Board agrees with the decision of the Director of Compensation Service and concludes that evidence does not support an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected DJD of the lumbar spine is inadequate.  The Veteran's primary orthopedic symptoms of chronic lower back pain and limitation of motion are recognized by the applicable schedular rating criteria for spinal disabilities and the musculoskeletal system.  Although the Veteran has reported that he cannot walk or stand for prolonged periods of time due to his chronic lower back pain, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate. 

Furthermore, even if the schedular criteria are not adequate, this case does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  In particular, the evidence does not suggest that the Veteran has been hospitalized as a result of his DJD of the lumbar spine.  Regarding his employment, the Veteran indicated that his lower back condition prevents him from standing for long periods of time.  Although the Veteran has asserted that this condition otherwise interfered with his ability to work, the evidence of record does not show that this disability alone has caused him to miss work.  

In considering Johnson, the Board notes that when considering the collective impact of all of the Veteran's service-connected disabilities, such as his psychiatric condition, diabetes, DJD of the lumbar spine, etc., there is "no exception or unusual disability picture" in which the regular rating standards would not adequately cover the extent of the Veteran's disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  In light of the foregoing, the Board finds that this case does not reveal an exceptional or unusual disability picture such as to warrant an extraschedular rating.  

III.  TDIU 

The Court has held that a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109 (Fed. Cir. 2009) (an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a) (2016).

Prior to 2008, the Board treated a 100 percent schedular rating as subsuming the need for TDIU consideration on the basis that the 100 percent schedular rating delivered more benefits than could be obtained by a TDIU rating.  The Board's treatment in this regard stemmed from a June 1999 opinion of VA's General Counsel (GC), which held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim.  See VA O.G.C Prec. Op. No. 6-99; Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In 2008, however, the Court issued Bradley v. Peake, 22 Vet. App. 280 (2008), which is contrary to GC's previously noted precedent opinion, since withdrawn in response to Bradley.  According to the Bradley Court, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated a 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (West 2014).  Id.  The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU rating even where a 100 percent schedular rating is already in effect.  Id. at 293. 

SMC is payable at the (s) rate when a veteran has a single service-connected disability rated as 100 percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, or (2) is permanently housebound by reason of the service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2014).  These benefits are not available when the 100 percent disability rating is based on multiple disabilities, none of which is rated 100 percent disabling, or which arise from a single etiology or accident.  Buie v. Shinseki, 24 Vet. App. 242, 249-50 (2010); Bradley, 22 Vet. App. at 290-91.  

In this case, the Veteran is in receipt of a 100 percent rating for his service-connected acquired psychiatric disorder to include MDD with PTSD from October 2, 2009.  He has also been awarded SMC from October 16, 2013, on account of his acquired psychiatric condition to include MDD with PTSD rated at 100 percent and additional service-connected disabilities of diabetes mellitus, type II, essential hypertension, degenerative joint disease, lumbar spine, herpes simplex virus (herpes genitalis), irritable bowel syndrome (claimed as gastroenteritis), right lower extremity radiculopathy, independently ratable at 60 percent or more from October 16, 2013.  Because the Veteran has been in receipt of a 100 percent rating for his service-connected acquired psychiatric disorder to include MDD with PTSD from October 2, 2009, and has also been in receipt of SMC from October 16, 2013, the claim for a TDIU from October 16, 2013 is moot.  Bradley, 22 Vet. App. Vet. App. at 293.  

However, for the period prior to October 16, 2013, the evidence of record shows that the Veteran has claimed that he cannot work due service-connected disabilities other than his acquired psychiatric disorder, to include his DJD of the lumbar spine.  In accordance with Rice, a claim for TDIU from October 2, 2009 (the effective date assigned for the Veteran's service-connected DJD of the lumbar spine) to October 16, 2013, remains under consideration and will be addressed herein.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2016).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b) (2016).  Such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b) (2016). 

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2016).

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "[m]arginal employment shall not be considered substantially gainful employment."
From October 2, 2009 to October 16, 2013, the Veteran's service-connected disabilities and respective ratings were: acquired psychiatric condition to include MDD with PTSD, rated at 100 percent from October 2, 2009; diabetes mellitus, type II (DM II), rated at 20 percent from October 2, 2009; DJD, lumbar spine, rated at 10 percent from October 2, 2009; right hip disorder, rated at 10 percent from October 2, 2009; left shoulder strain, rated at 10 percent from October 2, 2009; irritable bowel syndrome (claimed as gastroenteritis), rated at 10 percent from October 2, 2009; herpes simplex virus (herpes genitalis) rated at 10 percent from October 2, 2009; status post fracture of the fourth and fifth metacarpal, left hand, rated at 0 percent from October 2, 2009; and essential hypertension, rated at 0 percent from October 2, 2009.

In determining whether the percentage requirements are met to qualify for TDIU under 38 C.F.R. § 4.16(a), the Veteran's rating for his acquired psychiatric condition at 100 percent will not be taken into consideration because he is already at the total or highest rating for this disability.  It is clear from the record that the remainder of the service-connected disabilities as previously listed do not meet the rating requirements under 38 C.F.R. § 4.16(a).  Thus, the Board will instead consider whether the Veteran is entitled to consideration for an extraschedular rating under 38 C.F.R. § 4.16(b) (2016).    

In this case, the Veteran submitted a VA Form 21-8940, requesting increased compensation based on unemployability (TDIU), in December 2010.  The Veteran stated that his service-connected disabilities, such as his back, hip, stomach pain, PTSD, right foot, right leg, and his blood sugar, prevented him from securing or following substantially gainful employment.  In a January 2011 statement in support of the claim, the Veteran reported that he had not been employed since his separation from service in September 2009.  He asserted that he had been denied employment because of the medications he takes for his disabilities, and was unable to work a full day on a regular basis.  He noted that due to his psychiatric disorder, he was unable to be in a work environment and asserted that his other disabilities, such as his back pain, irritable bowel syndrome, diabetes, and right hip pain, all contributed to him not being able to work.  

STRs show that in May 2009, a Medical Evaluation Board determined that the Veteran, due to his diabetes and chronic low back pain, did not meet retention standards, and he was referred to the Physical Evaluation Board.  In June 2009, the Physical Evaluation Board determined that the Veteran's lumbar spine condition limited his ability to carry out his duties in service.  The Physical Evaluation Board concluded that the Veteran was not fit for deployment.  

In a June 2010 VA examination, the examiner noted that the Veteran's lumbar spine disorder prevented the Veteran from lifting or doing any work requiring physical activity.  The Veteran's diabetes prevented him from obtaining a commercial driver's license (CDL), and his gastroenteritis made him take frequent trips to the bathroom.  However, the Veteran's herpes, right ankle and knee problems, bilateral shoulder problems, and sinusitis did not limit the Veteran in his occupational aspirations.  Furthermore, during his evaluation for state disability benefits in June 2010, the Veteran reported that, although he had pain with any type of movement due to his back, he could drive, sit and lie down, read, write, and raise his arms over his head.  

On June 2011 VA general medical examination, the examiner opined that the Veteran's hypertension, herpes genitalis, and irritable bowel syndrome did not have any effects on his usual occupation or resulting work problems, and that his status post fracture of the fourth and fifth metacarpal, left hand, would cause problems with lifting and carrying.  Regarding the shoulder, the examiner stated that the Veteran's medical condition would not impair his functional ability to perform both physical or sedentary employment, and he was encouraged to be more active.  The Veteran's DJD of the lumbar spine was noted to result in lack of stamina and increased tardiness at work, and his diabetes was noted to require checking his blood sugar regularly which was cumbersome.

On October 2013 VA examination for the lumbar spine, the examiner indicated that the Veteran's service-connected DJD of the lumbar spine would impact his ability to do sedentary work in that he would need to be able to get up and move around occasionally as prolonged sitting tended to aggravate his back pain.  Physical work would also be limited in that prolonged standing and walking both tended to aggravate his back pain.  The examiner further noted that lifting from waist to shoulders was well-tolerated, but bending over to pick anything up was poorly tolerated.  Also in October 2013, the Veteran was afforded VA examinations to address his hypertension and diabetes mellitus.  The examiners indicated that his hypertension had no impact on his ability to work, but he experienced lethargy from his diabetes. 

Based on the foregoing, it is not shown that prior to October 16, 2013, the Veteran's service-connected disabilities (exclusive of his acquired psychiatric disorder) fully prohibited him from obtaining some type of employment.  In making this determination, the Board also considered the Veteran's educational background.  The Veteran received his Bachelor of Arts degree in Science and, according to the Veteran's DD-214, while in the military, he worked in radio and communications security.  Considering the Veteran's education and experience, it is possible for him to earn his livelihood in a similar occupation and/or with occupational accommodations.  

Aside from the Veteran's psychiatric disorder, the Veteran's other service-connected disabilities did not fully limit his ability to obtain employment prior to October 16, 2013.  In conclusion, and for the reasons noted above, the preponderance of the evidence is against a finding that the Veteran was unemployable prior to October 16, 2013, because of his service-connected disabilities alone.  Accordingly, his claim for TDIU is denied.









(CONTINUED ON NEXT PAGE)

ORDER

A 20 percent initial rating is granted for DJD of the lumbar spine, prior to October 16, 2013, subject to the laws and regulations governing payment of monetary awards.

An initial rating in excess of 20 percent for DJD of the lumbar spine, from October 16, 2013, is denied.

A TDIU rating is denied for the period prior to October 16, 2013.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


